The note sued on, and set out in hæc verba in plaintiff's replication, to which the demurrer was sustained, is in words as follows:
"Elba, Alabama, January 12th, 1929.
"State of Alabama, Coffee County.
"On the 12th day of July, 1929, I or we promise to pay to Elba Bank  Trust Company, or order, the sum of Fifteen Hundred Dollars, at their office in Elba, Alabama, for value received, with interest from maturity and I or we agree to pay the cost of recording this instrument, together with reasonable attorney's fees and all other expenses incident to the collection of the same, whether by suit or otherwise incurred in any manner; and to secure the above note as well as all else I or we now or hereafter may owe to mortgagees before full payment hereof, I or we hereby grant, bargain, sell and convey to Elba Bank  Trust Company all our live stock and increase, all our household and kitchen furniture, all my or our gathered crops and provisions now on hand, also the following additional personal property: One Chevrolet 1928 Model Sedan; also all other personal property not herein specially named, owned by me or us now or at maturity of this paper. I or we also convey the entire crop raised by me or us or in which I or we may be interested during the years 1928, 1929, 1930, 1931, 1932 in Coffee County, Alabama, or elsewhere in Alabama, all rents and advances coming to me or us as landlord for each year. All or any of which property the mortgagee or assigns may after or before the maturity hereof and with or without taking possession and for the payment thereof, sell as they may deem best, and I or we agree that said sale may be made without producing the property at the place of sale and that the property may be sold in bulk or otherwise as the mortgagee or assigns may prefer, waiving all informalities and notice. I or we certify that all the property above conveyed is free from all lien and incumbrance whatsoever, and that it is my or our own; and as a further part of this contract I or we hereby waive all rights of exemption under the laws of Alabama as to all personality and wages and as to homestead in lands, as to the collection of all that is due or may become due under this instrument. It is agreed that any and all payment may first be applied to such excess as may be due on this paper at any time. It is further agreed that any payments may be first applied to liquidation of any former amounts that may have been due to mortgagees before the execution of this paper. If mortgagees have to litigate with any other parties in any way for the recovery of any property or its value that is conveyed in this mortgage we agree to pay every expense they incur in any way and manner as well as attorneys' fees for carrying on said litigation. And whether this mortgage be foreclosed under the power of sale herein conferred, or by a bill or cross-bill in a court of equity, or in any manner whatsoever, the mortgagee or assignee shall have the right to employ an attorney to foreclose in such manner as the mortgagee or assignee may decide upon, and it is agreed that a reasonable attorney's fee for such foreclosure of not less than ten per cent. of the mortgage debt shall be paid by the undersigned as part of the debt hereby secured. We also further agree to hold allfertilizers and supplies bought for us in trust as the propertyof said mortgagees and subject to their order. At any sale under this paper the mortgagees or their assigns may bid and become the purchasers of any property sold and we hereby severally waive presentment, protest and notice of protest and as we sureties or endorsers, consent that time of payment may be extended without notice thereof to us. We also agree to pay all collector's fees and his cost of collecting any amount due under this paper. We certify we are of age and eligible to sign this contract, and it is further expressly agreed that the said Elba Bank  Trust Company does not warrant the health, life, soundness or working qualities of any property this day sold or traded to the undersigned. I or we agree that should there bean error or mistake in the amount claimed by the mortgagee orassignee to be due under this instrument, or whether such erroror mistake exists or not, that before I or we file suit tocorrect same, or for an accounting and redemption, I or weshall first give the mortgagee or his assignee ten days' noticein writing; and the giving of such notice shall be a conditionprecedent to the filing of such suit; and I or we herebyappoint the Cashier, President, or Manager, or other personserving as cashier, president or manager of the mortgagee, orassignee, at *Page 496 the time said notice is given, as my or our attorney in fact,and authorize such person to examine and audit the account orobligation secured by this instrument for the purpose ofcorrecting any error or errors in said account or obligation,and ascertaining the correct amount legally due by changing theamount of advances made to me or us and eight per cent. perannum thereon as interest, and crediting on the debt all propercredits according to the rule of partial payments and it isagreed that the amount so ascertained by said attorney in factshall be the true and lawful amount of the debt secured by thisinstrument, which shall be paid as a condition to redemption, and in addition thereto a reasonable attorney's fee, as herein provided, and all court costs; and it is further agreed that any suit based upon or growing out of this instrument or any renewal thereof shall be tried by a judge of a court of equity, and that any suit brought to enforce this instrument may be brought in a court at Elba, Alabama, at the option of the mortgagee or assignee. If at any time the mortgagee or assignee deems best to do so, either may, in person or by agent or attorney, enter upon the premises and cultivate, gather and market the crops herein mortgaged, and apply the proceeds, less expenses to the mortgage debt. [Italics supplied.]
"Witness my or our hands and seals, on the day first above written.
"Elba Hardware  Furniture Co.,
"By H. B. Ham, General Manager."
Section 9033 of the Code provides: "An instrument which contains an order or promise to do an act in addition to thepayment of money is not negotiable."
To hold that the promises embraced in said note indicated by italics do not render it non-negotiable is to disregard the plain positive provisions of this statute. See Brannen's Negotiable Instruments Law (4th Ed.) § 5, pp. 60-63.
In my judgment the cases cited in the prevailing opinion do not militate against this view, and the facts of said cases clearly differentiate them from the case at bar.
The note in question, not only embodies a promise other than the payment of money, but on its face concedes that it may be subject to error in the amount promised to be paid; it does not evidence a promise to pay a sum certain. Code of 1923, § 9030.
I am therefore of opinion that the demurrers to the replication were properly sustained, and therefore respectfully dissent.
                              On Rehearing.